UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 14, 2010 ATHENS BANCSHARES CORPORATION (Exact Name Of Registrant As Specified In Charter) Tennessee 1-34534 27-0920126 (State Or Other Jurisdiction of Incorporation) Commission File Number IRS Employer Identification No. 106 Washington Avenue, Athens, Tennessee 37303 (Address Of Principal Executive Offices)(Zip Code) (423) 745-1111 (Registrant’s telephone number, including area code) Not Applicable (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The annual meeting of shareholders of Athens Bancshares Corporation (the “Company”) was held on July 14, 2010.The final results for each of the matters submitted to a vote of shareholders at the annual meeting are as follows: 1. The following individuals were elected as directors of the Company, to serve for one year terms or until their successors are elected and qualified, by the following vote: FOR WITHHELD BROKER NON-VOTES Dr. James L. Carter, Jr. Larry D. Wallace The following individuals were elected as directors of the Company, to serve for two year terms or until their successors are elected and qualified, by the following vote: FOR WITHHELD BROKER NON-VOTES Elaine M. Cathcart Jeffrey L. Cunningham G. Timothy Howard The following individuals were elected as directors of the Company, to serve for three year terms or until their successors are elected and qualified, by the following vote: FOR WITHHELD BROKER NON-VOTES G. Scott Hannah M. Darrell Murray Lyn B. Thompson 2. The Company’s 2010 Equity Incentive Plan was approved by shareholders by the following vote: FOR AGAINST ABSTENTIONS BROKER NON-VOTES 3. The appointment of Hazlett, Lewis & Bieter, PLLC as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010 was ratified by shareholders by the following vote: FOR AGAINST ABSTENTIONS BROKER NON-VOTES — — SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ATHENS BANCSHARES CORPORATION Date: July 16, 2010 By: /s/ Michael R. Hutsell Michael R. Hutsell Treasurer and Chief Financial Officer
